DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Examiner acknowledges the amendments to the claims received on 6/14/2022 have been entered, and that no new matter has been added.


Response to Arguments

Argument 1: Applicant argues on page 5-6 in the filing on 6/14/2022 that the cited prior art does not teach “wherein the computer is configured to flexibly group the plurality of speaker drivers in different configurations to provide the one or more audio effects for user audio perception, wherein at
least one of the audio channels may adapt to different quantities of speaker drivers from the plurality of

speaker drivers based on the different configurations,” in claim 1.

Response to Argument 1: Respectfully, Yang teaches a plurality of speaker drivers that change from 5.1 channel surround sound (6 channels) to stereo sound (2 channels) in 0026. Further, Yang teaches when using a 2 channel sound source, there are “different combinations… of speakers” used to produce “different sound field effects [0027].” Each combination of speakers produces 1 sound field effect. Thus, Yang teaches multiple combinations of speakers with a 2 channel source to produce these plurality of sound field effects. Yang gives an example of a 2 channel sound source using front main speakers, achieving a stereo sound field effect, as well as connecting to “main front left and right and left and right sub woofers” “achieving [a] different sound field effect [0027-0028].” See rejection below for more details.




This meets the claim limitations as currently claimed, and Applicant's Argument 1 filed on 6/14/2022 is not persuasive. Applicant’s remaining statements regarding the remaining independent and dependent claims is not persuasive for the reasons stated above.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C.

103 are summarized as follows:

Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the


effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-10, 12-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meaney et al., Patent Application Publication number US 20100281382 A1, (hereinafter “Meaney”), in view of Yang, Patent Application Publication number US 20100054508 A1 (hereinafter “Yang”).
Claim 1: Meaney teaches “An audio system comprising:

an apparatus carrying a plurality of speaker drivers (i.e. enables the output of audio [Meaney 0395] note: Meaney teaches a computer system with the ability to have audio output, but not speakers specifically. One skilled in the arts understands that speakers (stereo, left and right) are a common component in a generic computer, and that it would be obvious to combine a generic computer function with Meaney); and
a computer, the computer being coupled to the apparatus (i.e. a computer system with which some embodiments of the invention are implemented [Meaney 0078]) and being configured to present a suite of audio effects (i.e. audio effects (e.g., volume changes) [Meaney 0360]… a user can set particular effects [Meaney 0362]… media editing tools and
functionalities. Examples of such editing tools may include… audio mixing [Meaney 0402] note: one skilled in the arts understands that audio mixing involves a plurality of slider bars for adjusting input levels, gain, frequency, etc.) and a user interface (Meaney Fig. 3 & 70 show a user interface), the suite of audio effects and the user interface being usable to flexibly choreograph audio output (i.e. editing process is enabling some effects to be applied to all clips in a segment but not to clips outside the segment [Meaney 0360]), of a data file having


audio content with associated audio channels, from the apparatus (i.e. store… a composite

media presentation [Meaney 0145… some or all of the video clips that are displayed in the list of clips 7010, played in displays 7030, and edited by a user with video editing tools 7020, are… include real-world audio (e.g., conversations, real-world noises, etc.) recorded by a camera, microphone [Meaney 0406] note: microphone recordings are associated with audio channels),
wherein the suite of audio effects comprises one or more audio effects (i.e. audio effects (e.g., volume changes) [Meaney 0360]… editing process is enabling some effects to be applied to all clips in a segment [Meaney 0360] a user can set particular effects [Meaney 0362]… media editing tools and functionalities. Examples of such editing tools may include… audio mixing [Meaney 0402] note: one skilled in the arts understands that audio mixing involves a plurality of slider bars for adjusting input levels, gain, frequency, etc.)),
wherein the one or more audio effects can be flexibly inserted at any point in time of the data file (i.e. a user can select a representation of the clip in the media browser and drag the clip to a particular track at a particular time in the timeline. The user may then edit the clip in the timeline (e.g., modify in and out points, modify the duration, add effects to the clip,
etc.) [Meaney 0088]) without affecting the audio content (i.e. store the association between a clip and the segment as metadata… for a composite media presentation. The project file includes a project information data element, a set of clip data elements, a set of candidate segment clip data elements, a set of source media data elements, and a set of segment data elements [Meaney 0145] note: the source media data is stored separately from the clip and segment data, thus the source data is unaffected) so as to flexibly choreograph audio output of the data file (i.e. receiving (at 6305) an effect to apply to a clip. Such effects include color
gradient modifications, transitions (e.g., fade out, cross-dissolve, etc.), audio adjustments, etc. [Meaney 0361]),…”


Meaney is silent regarding “wherein the computer is configured to flexibly group the plurality of speaker drivers in different configurations to provide the one or more audio effects for user audio perception, wherein at least one of the audio channels may adapt to different
quantities of speaker drivers from the plurality of speaker drivers based on the different

configurations.”

Yang teaches “an apparatus carrying a plurality of speaker drivers (i.e. a wireless

earphone… connected to a plurality of speakers [Yang Abstract]); and

a computer, the computer being coupled to the apparatus (i.e. device uses a signal processing… to decode multiple-channel signal sources [Yang Abstract]) and being configured to present a suite of audio effects (i.e. A multiple-channel digital wireless earphone device… automatically select a corresponding earphone playing mode… a 5.1-channel surround sound effect [and] a stereo sound effect… thereby achieving different sound field effects [Yang 0015]) and a user interface, the suite of audio effects and the user interface being usable to flexibly choreograph audio output, of a data file having audio content with associated audio
channels, from the apparatus (i.e. when the earphone device receives the 6CH sound source

digitally output by the DVD player or provided by a video game console… when the received signals are 2CH stereo sound source, for example, signals of the 2CH sound source provided by the DVD player [Yang 0026-0027]),
wherein the suite of audio effects comprises one or more audio effects (i.e. A multiple- channel digital wireless earphone device… automatically select a corresponding earphone playing mode… a 5.1-channel surround sound effect [and] a stereo sound effect… thereby achieving different sound field effects [Yang 0015]),…
wherein the computer is configured to flexibly group the plurality of speaker drivers in different configurations to provide the one or more audio effects for user audio perception (i.e.


when the earphone device receives the 6CH sound source digitally output by the DVD player

[Yang 0026]… when the received signals are 2CH stereo sound source, for example, signals of

the 2CH sound source provided by the DVD player [Yang 0026]… automatically detect received sound source signals, determine whether the sound source signals are 6CH or 2CH, and automatically select a corresponding earphone playing mode accordingly. If the sound source signals are 6CH, that is, a 5.1-channel surround sound effect, signals of different channels are respectively connected to main front speakers, sub woofers, central speaker, and surround speakers in the multiple-channel earphone. Furthermore, if the sound source signals are 2CH, that is, a stereo sound effect, the signals are concurrently connected to main front left and right speakers and left and right sub woofers… thereby achieving different sound field effect [Yang 0028]), wherein at least one of the audio channels may adapt to different quantities of
speaker drivers from the plurality of speaker drivers based on the different configurations (i.e.

signals of the 2CH sound source... the multiple-channel digital wireless earphone device of the present invention concurrently connects the amplified signals to at least two groups of speakers in the multiple-channel earphone for playback. Based on different combinations of
the speakers in the multiple-channel earphone, a sound with the sound field separation effect

is generated, such that the original 2CH stereo sound source produces different sound field

effects… if the sound source signals are 2CH, that is, a stereo sound effect, the signals are

concurrently connected to main front left and right speakers and left and right sub woofers or

a combination of a plurality of other speakers, instead of being merely connected to the main

front speakers, thereby achieving different sound field effect [Yang 0027-0028] note: a 2CH stereo sound source (singular) produces different sound field effects (plural). Different sound field effects are produced by different combination of speakers. Thus, Yang teaches different combinations of speakers with a 2CH sound source. Yang also teaches a 2CH signal with 4


speakers, as well as a 2CH signal with merely 2 speakers to create two different sound field effects).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Meaney to include the feature of having the ability to customize speaker groups as disclosed by Yang.
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to present “a real multiple-channel effect [Yang 0009].”


Claim 2: Meaney and Yang teach all the limitations of claim 1, above. Meaney teaches “wherein the user interface is configured to display a representation of the data file, the representation being in the form of a timeline bar (i.e. user may then edit the clip in the timeline (e.g., modify in and out points, modify the duration, add effects to the clip, etc.) [Meaney 0088]), and wherein the suite of audio effects (i.e. audio effects (e.g., volume changes) [Meaney 0360]) comprises one or more audio effects which can be visually presented as corresponding one or more audio effect labels (Meaney Fig. 24 shows SFX1, SFX2, etc visually presented on the Sound FX timeline).”


Claim 3: Meaney and Yang teach all the limitations of claim 2, above. Meaney teaches “wherein each of the audio effect labels is capable of being flexibly inserted at any point in time of the timeline bar (i.e. a user can select a representation of the clip in the media browser and drag the clip to a particular track at a particular time in the timeline. The user may then edit the clip in the timeline (e.g., modify in and out points, modify the duration, add effects to the


clip, etc.) [Meaney 0088]), thereby facilitating flexible choreography of audio output from the apparatus.”


Claim 4: Meaney and Yang teach all the limitations of claim 3, above. Meaney teaches “wherein each of the audio effect labels is capable of being flexibly inserted at any point in time of the timeline bar by drag and drop (i.e. a user can select a representation of the clip in the media browser and drag the clip to a particular track at a particular time in the timeline. The user may then edit the clip in the timeline (e.g., modify in and out points, modify the duration, add effects to the clip, etc.) [Meaney 0088] note: one skilled in the arts understands that if an icon is dragged, then the icon is also later dropped).”


Claim 5: Meaney and Yang teach all the limitations of claim 1, above. Meaney teaches

“wherein the one or more audio effects (i.e. clip [Meaney 0145]) for insertion is embedded in

the data file (i.e. FIG. 11 illustrates an example of a project file 1100 for a composite media

presentation. The project file includes… a set of clip data elements 1110 [Meaney 0145]).”



Claim 6: Meaney and Yang teach all the limitations of claim 1, above. Yang teaches “wherein the computer is configured to flexibly group the plurality of speaker drivers in different configurations to generate one or more sound fields (i.e. If the sound source signals are 6CH, that is, a 5.1-channel surround sound effect, signals of different channels are respectively connected to main front speakers, sub woofers, central speaker, and surround speakers in the multiple-channel earphone. Furthermore, if the sound source signals are 2CH, that is, a stereo sound effect, the signals are concurrently connected to main front left and right speakers and left and right sub woofers or a combination of a plurality of other speakers, instead of being


merely connected to the main front speakers, thereby achieving different sound field effect

[Yang 0028] note: different channels are going to different speakers, thus generating a different sound field effect).”
One would have been motivated to combine Meaney and Yang, before the effective filing date of the invention because it provides the benefit to present “a real multiple-channel effect [Yang 0009].”


Claim 7: Meaney and Yang teach all the limitations of claim 6, above. Yang teaches “wherein the computer is configured to adjust the one or more sound fields (i.e. present invention can automatically detect received sound source signals, determine whether the sound source signals are 6CH or 2CH, and automatically select a corresponding earphone playing mode accordingly [Yang 0028] note: the channels are adjustable from a 5.1 sound field to a stereo sound field).”
One would have been motivated to combine Meaney and Yang, before the effective filing date of the invention because it provides the benefit to present “a real multiple-channel effect [Yang 0009].”


Claim 9: Meaney and Yang teach all the limitations of claim 1, above. Meaney teaches “wherein the data file is an audio type file (i.e. The content in some embodiments is audio… the content is arranged over time in the timeline in order to form a… composite audio program [Meaney 100]).”


Claim 10: Meaney and Yang teach all the limitations of claim 1, above. Meaney teaches

“wherein the data file is a video type file (i.e. The content in some embodiments is… video…


the content is arranged over time in the timeline in order to form a composite presentation, such as a movie [Meaney 100]).”


Claim 12: Meaney and Yang teach all the limitations of claim 3, above. Meaney teaches “wherein multiple different audio effect labels are capable of being flexibly inserted at the same point in time of the timeline bar (i.e. user may then edit the clip in the timeline (e.g., modify in and out points, modify the duration, add effects to the clip, etc.) [Meaney 0088] note:
multiple effects are able to be edited into the same clip, which are able to be selected anywhere on the timeline).”


Claim 13: Meaney and Yang teach all the limitations of claim 5, above. Meaney teaches “wherein the computer is configured to decode the one or more audio effects embedded in the data file (i.e. preview display area includes various… controls such as a play button [Meaney 0122] note: from claim 5, we see that audio effects are stored in a data file. When playing back, the audio effects stored in the data file are converted from digital to analog (sound waves), or decoded).”


Claim 14: Meaney and Yang teach all the limitations of claim 1, above. Meaney teaches “wherein the one or more audio effects for insertion is generated as a companion file of the data file (i.e. some embodiments includes metadata that defines a piece of unassociated source media. In some embodiments, the source media metadata includes a source identifier and a source media location (that is, a location on a hard disk or other storage where the source media is found). The source identifier is referenced in some embodiments by a particular timeline clip data element from the set 1110 to identify the source media as the


source for the particular timeline clip [Meaney 0147] note: in this example, a clip (auto effect for insertion) is stored separately from the project file, and a disk location is used to retrieve it from storage).”


Claim 15: Meaney and Yang teach all the limitations of claim 14, above. Meaney teaches “wherein the computer is configured to decode the one or more audio effects from the companion file of the data file (i.e. preview display area includes various… controls such as a play button [Meaney 0122] note: from claim 14, we see that audio effects are stored in a companion file of the data file. When playing back, the audio effects stored in the companion file are converted from digital to analog (sound waves), or decoded).”


Claim 16: Meaney and Yang teach all the limitations of claim 1, above. Yang teaches “wherein the computer is configured to allow the user to flexibly group the plurality of speaker drivers in different configurations to change audio weight or sound field produced by each group of the plurality of speaker drivers (i.e. If the sound source signals are 6CH, that is, a 5.1-channel surround sound effect, signals of different channels are respectively connected to main front speakers, sub woofers, central speaker, and surround speakers in the multiple-channel earphone. Furthermore, if the sound source signals are 2CH, that is, a stereo sound effect, the signals are concurrently connected to main front left and right speakers and left and right sub woofers… thereby achieving different sound field effect [Yang 0028] note: 2CH vs 6CH create different sound fields).”
One would have been motivated to combine Meaney and Yang, before the effective filing date of the invention because it provides the benefit to present “a real multiple-channel effect [Yang 0009].”






Claim 18: Meaney and Yang teach all the limitations of claim 1, above. Yang teaches “wherein the computer is configured to allow the user to flexibly group the plurality of speaker drivers in different arrays of speaker drivers (i.e. If the sound source signals are 6CH, that is, a 5.1- channel surround sound effect, signals of different channels are respectively connected to main front speakers, sub woofers, central speaker, and surround speakers in the multiple- channel earphone. Furthermore, if the sound source signals are 2CH, that is, a stereo sound effect, the signals are concurrently connected to main front left and right speakers and left and right sub woofers… thereby achieving different sound field effect [Yang 0028] note: 2CH and 6CH use different arrays of speakers).”
One would have been motivated to combine Meaney and Yang, before the effective filing date of the invention because it provides the benefit to present “a real multiple-channel effect [Yang 0009].”


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meaney, in view of Yang, in view of Peters et al., Patent Application Publication number US 20170110139 A1 (hereinafter “Peters”).
Claim 8: Meaney and Yang teach all the limitations of claim 1, above. Meaney and Yang are

[AltContent: rect]silent regarding “wherein the computer and the apparatus are integrated into a single device.” Peters teaches “wherein the computer and the apparatus are integrated into a single device (i.e. content creator device 12 may edit using audio editing system 18… to identify various aspects of the sound field that require further editing [Peters 0056]… output the signal to one or more speakers (e.g., speaker arrays, sound bars, etc.) [Peters 0292]… an integrated device, such as a


device that includes one or more speakers and/or a display... along with memory device(s) and one or more processors [Peters 0145] note: Peters teaches the computer having a display and editing functionality, and apparatus having speakers. Peters further teaches an integrated, or single, device including display, memory, processor [computer], and speakers [apparatus]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Meaney and Yang to include the feature of having the ability to integrate the pieces into one device as disclosed by Peters.
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to help create a coherent audio/video experience for HOA-only content or for content with a combination of HOA and audio objects where currently only screen-related audio objects are adjusted [Peters 0049].”


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meaney, in view of Yang, in view of Graves et al., Patent Application Publication number US 20120206653 A1 (hereinafter “Graves”).
Claim 11: Meaney and Yang teach all the limitations of claim 2, above. Meaney and Yang are silent regarding “wherein the corresponding one or more audio effect labels is selected from the group consisting of night mode and Superwide Stereo.”
[AltContent: rect]Graves teaches “wherein the corresponding one or more audio effect labels is selected from the group consisting of night mode and Superwide Stereo (i.e. media display area 330 displays various types of additional media, such as…audio effects… the set of effects is represented by
a set of selectable UI items, each selectable UI item representing a particular effect [Graves


0118, Fig. 3 element 330] note: this claim conceptually teaches a first and a second label, and Graves also teaches 2 different selectable labels).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Meaney and Yang to include the feature of having the ability to display two audio effect labels as disclosed by Graves.
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to “generat[e] a graphical interface whereby designers digitally manipulate graphical representations of the media content to produce a desired result [Graves 0003].”


Claim 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meaney, in view of Yang, in view of Sumitani et al., Patent Application Publication number US 20100008522 A1 (hereinafter “Sumitani”).
Claim 17: Meaney and Yang teach all the limitations of claim 1, above. Meaney and Yang are silent regarding “wherein each of the plurality of speaker drivers is housed within an individual chamber.”
Sumitani teaches “wherein each of the plurality of speaker drivers is housed within an individual chamber (i.e. each of the speakers 12, 14 includes a speaker housing 16 [Sumitani 0024, Fig. 1]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Meaney and Yang to include the feature of having the ability to house speaker drivers individually as disclosed by Sumitani.
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit that “the speakers may be connected to form a


"speaker bar." Once the speaker bar is formed, the speakers may be more easily mounted or disposed in an acoustically desirable position, as well as an aesthetically desirable position
[Sumitani 0012].”



Claim 19: Meaney and Yang teach all the limitations of claim 1, above. Meaney and Yang are silent regarding “wherein the plurality of speaker drivers is arranged in a linear array.”
Sumitani teaches “wherein the plurality of speaker drivers is arranged in a linear array

(Sumitani Fig. 5-7 show a plurality of speaker drivers arranged in a line, or in a row).”

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Meaney and Yang to include the feature of having the ability to arrange speaker drivers in a linear array as disclosed by Sumitani.
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit that “the speakers may be connected to form a "speaker bar." Once the speaker bar is formed, the speakers may be more easily mounted or disposed in an acoustically desirable position, as well as an aesthetically desirable position
[Sumitani 0012].”



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tse (US 20050207603 A1) listed on 892 is related to sound bars and speaker arrangement, specifically in a linear array.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169. The examiner can normally be reached Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional


questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.S./ 
Examiner, Art Unit 2171

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171